Title: Sartine to the American Commissioners, 16 September 1778: résumé
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, September 16, 1778, in French: I have received your letter concerning the French ship Isabelle recaptured by the privateer General Mifflin. The naval ordnance of 1681 assigns captains of recaptured vessels a third of their value if retaken within 24 hours. American privateers in France benefit from these provisions assuming that conditions of reciprocity obtain for French privateers in American ports. Americans may prefer French to British law which awards a higher proportion to the original proprietor. The law, however, may not be applicable in the present affair of the Isabelle. The French proprietor claims his vessel as retaken from pirates; he offers to pay the American privateer one third its value. In all likelihood the Guernsey privateer had no letter of marque. The issue must be submitted to a court of law. At any rate I await your opinion, in case our two nations are subject to different laws on the matter.>
